Citation Nr: 1220308	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-29 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The RO in Detroit, Michigan has jurisdiction of the Veteran's claims file.

In January 2010, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in March 2010 and October 2010 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  As discussed in further detail below, the Board finds that there has been substantial compliance with its remands. Dyment v. West, 13 Vet. App. 141 (1999), see also D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any statement by the Veteran that he has had chronic right knee pain since service is less than credible when considered with the record as a whole.  

2.  The competent credible clinical evidence of record is against a finding that the Veteran's right knee disability is causally related to his active service.


CONCLUSION OF LAW

Right knee disability was not incurred in, or aggravated, by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence dated in February 2008, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  In VA correspondence dated in August 2008, the Veteran was notified that his STRS were unavailable, and that he should submit STRs in his possession. 

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

The claim's file contains the Veteran's DD 214, Social Security Administration (SSA) records, VA and private medical records, and the statements of the Veteran and others in support of his claim.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to attempt to obtain.  A July 2008 VA Form 3101 reflects that the Veteran's service treatment records were presumed to have been destroyed in a fire.  

The claims file also includes "formal finding of unavailability" memorandums dated in August 2008 and May 2012 which reflect that STRs are unavailable.  An August 2010 National Personnel Records Center (NPRC) response to a request for records reflects that no morning reports for the pertinent time period were found with remarks pertinent to the Veteran.  An April 2012 NPRC response for records reflects that there were no Surgeon General Office reports (SGOs) found for the Veteran.  Correspondence dated in May and June 2008 from B. Medical Center in Kalamazoo, Michigan, reflects that it has no record for the Veteran and its records do not go back to 1953.  

A VA examination and opinion with respect to the issue on appeal was obtained in November 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as the opinion is predicated on an examination of the Veteran and a review of his claims file.  It considers the pertinent evidence of record, to include his statements as to an injury in service, and the private medical records.  Rationale was provided for the opinion proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for which VA has a duty to attempt to obtain.  


Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a right knee disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  A November 2010 VA examination report reflects that the Veteran has a history of degenerative arthritis of the right knee, status post arthroplasty.  Thus, the Board finds that the first element for service connection has been met.

The second element for entitlement to service connection is an in-service disease or injury.  The Veteran avers that while on active duty, an unlatched tank hatch hit his knee.  He contends that he was treated at the 45th Medic Hospital where he was a patient for one and a half to two months before being discharged.  He further contends that when he was released, he was sent home on crutches.  The Veteran's DD 214 reflects that he was separated from service due to medical disqualification for a disability existing prior to entry on active duty and not aggravated by military service.  The DD 214 does not identify the disability.  

As noted above, a May 2012 VA formal finding of unavailability of service treatment records is associated with the claims file.  It reflects that clinical records, morning reports, and SGO reports from the 45th Medic, Ft. Knox, Kentucky from 1952 to 1953 are unavailable.  Moreover, the Veteran's STRs are presumed to have been destroyed by a fire. 

The claims file contains the statement of the Veteran, as well as lay statements by relatives and friends that the Veteran was in good health prior to service, and returned home after discharge using crutches.

Despite the DD 214 notation as to a preexisting disability, the Board is unable to find that the Veteran had a preexisting right knee disability.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002). 

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches. See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111." Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In the present case, the only evidence of a preexisting disability is the Veteran's DD 214, which does not specifically name the disability.  The Veteran has stated that he was released from the service due to an injured knee; thus, it seems reasonable that the "disability" noted on the DD 214 would be his knee.  However, "reasonable" is not the standard required to rebut the presumption of soundness.  The Board finds that there is not clear and unmistakable evidence that the Veteran had a preexisting right knee disability which was not aggravated by active service.  Thus, it is presumed that the Veteran was sound upon entrance.  Moreover, there is no evidence of record which rebuts the Veteran's statement that he injured his right knee in service when a tank hatch hit it. 

The third element for entitlement to service connection is competent and credible evidence of continuity of symptomatology since service, or a competent opinion that the Veteran's current disability is causally related to active service.  The Board finds, as discussed below, that this element has not been met. 

The Veteran underwent a VA examination in November 2010.  The examiner considered that the Veteran may have injured his knee in service, may have undergone a meniscal repair in 1953 (within one year of separation from service), the private clinical records which reflected a normal gait, complaints of pain related to post service employment, and the Veteran's employment history. 

The examiner considered the Veteran's statements that he had injured his knee in service by being hit with a tank hatch; nonetheless, the examiner provided an opinion that it is less likely as not that the Veteran's current knee disability of arthritis is causally related to active service.

The examiner opined that the Veteran's current right knee disability is "more likely due to his years of hard factory work standing on his feet for long hours combined with aging degenerative changes.  His most recent x-rays show minimal degenerative changes in his right knee which are likely due to his years of working on his feet and age related changes." 

The Veteran separated from service in March 1953.  The earliest clinical evidence of record of a right knee disability is in January 1988, thirty five years after separation from service.  

Private records, for complaints of the neck, dated in July 1984 and February 1985, reflect that the Veteran's gait was normal.  A June 1985 private record reflects that the Veteran's strength and sensation in all extremities appeared within normal limits.  A private December 1985 record for the Veteran's complaints of the back and shoulder reflect that his gait was normal, he had no ambulation aids recommended or used, and no inability to bear weight.  The Veteran was able to walk on heels and toes, squat, climb stairs, and get on and off the examining table.  The 1984 and 1985 records are negative for any complaints of the right knee.  

A January 1988 private medical record reflects that it was the first time that the Veteran was seen by that office for his knee; he had previously been seen by a doctor for his shoulder.  The report states "[t]his is a new injury involving his right knee.  This is a 53 -year-old man who has been on disability since he injured his neck while working at [E.] lifting a meat rod, and had surgery by [Dr. F.].  He is now working at Sears and when he is standing, doing credit card solicitations, he started having pain in his right knee."  

The record further reflects that the Veteran reported a past history of a herniorrhaphy, neck surgery, and knee surgery 30 years earlier by a Dr. S.  The January 1988 record reflects the surgery by Dr. S. was for a "loose body", a "joint mouse."  Records from a surgery by Dr. S. in the 1950s are unavailable. (See May 2008 response from B. Medical Center.) 

The January 1988 medical record further reflects that the Veteran reported that he started having pain "about a month ago when he pivoted to the left while standing on his right knee, and had a pop, and from then on had discomfort."  The record is negative for any evidence of continuity of symptomatology since service; to the contrary, it reflects that the onset of pain was approximately one month earlier.

A January 1990 medical record reflects that the Veteran reported that he had had surgery on his right knee years earlier, and that the examiner noted "presumably this was a medial meniscectomy." The examiner noted that there was a well-healed medial scar consistent with a previous meniscectomy.

A July 1988 medical record reflects the Veteran had anterior and medial right knee pain.  A June 1989 record reflects that the Veteran had been seen in January 1988 for right knee pain.  The Veteran reported that over the past three months he was having increasing problems with swelling and difficulty walking and straightening his knee. It was noted that he had peripheral osteophytes and varus deformity. 

A December 1989 record reflects that the Veteran was working at Sears, where he "got knee problems." 

An April 1990 private record reflects that the Veteran "had problems with chronic knee pain in the last several years following what sounds to be a work related injury."

A September 1990 medical record reflects that the Veteran was felt to be unfit for his job hanging meat due to an upper extremity issue and got a job "as a credit solicitor.  He was walking quite a bit on concrete and it began to bother his right knee.  He developed what sounds to be traumatic arthritis in the knee." It was noted that he had a right medial meniscectomy remotely and "perhaps this could contribute to his more recent chronic arthritis."  The Board finds that this opinion that his meniscus injury is "perhaps" a contributing factor to his recent arthritis is less probative than the VA examiner's opinion.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Service connection may not be based on a resort to speculation or even remote possibility, such as "perhaps" and medical opinions, such as the September 1990 opinion, that are speculative, general, or inconclusive in nature cannot support a claim. See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., knee pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current knee pain.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, knee pain for more than three decades after separation from service.  Even if the lay statements are credible that the Veteran had knee pain within one year after separation from service, and that he had a meniscectomy or other knee surgery in 1953, there is no competent credible evidence of knee pain from 1955 to 1988.  (The Veteran testified that he started working in June or July 1954 after his knee surgery.  See Board hearing transcript page 6.))  The Board finds that the clinical records contemporaneous to when the Veteran sought treatment in 1988 are the most probative and credible statements with regard to pain at that time.  Those credible records reflect complaints of pain due to a post service work injury and are negative for any chronic continuing complaints since service. See Curry v. Brown, 7 Vet. 59 (1994).  Any statements by the Veteran that he has had chronic pain since service are less than credible when considered with the record as a whole.  

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

As noted above, the earliest clinical evidence of right knee pain is in 1988, approximately 35 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  During the time period from 1955 to 1988, the Veteran was employed with no noted work problems due to a knee injury.  The claims file includes SSA records which reflect that the Veteran was employed as a truck driver and "first stuffer" for a meat company from January 1962 to 1984.  He was employed part-time as a credit card solicitor for Sears Roebuck from 1986 to 1988, and as a part-time laborer at a convenience store from 1988 to 1989.  As noted above, the record reflects that he injured his knee while working at Sears.

When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In the present claim, the competent and credible clinical evidence of record is against a finding of a medical nexus between the Veteran's alleged in-service knee injury and his current right knee disability.  The Veteran has not alleged any other incident of service, and there is no competent credible evidence of any other incident.  Moreover, there is no competent credible evidence of continuity of symptoms since service.  Finally, there is no competent credible evidence of record that the Veteran had arthritis of the right knee within one year of service; thus, he is not entitled to service connection on a presumptive basis.  

Based on the above, the Board finds that the preponderance of the evidence is against service connection for a right knee disability.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2011), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


